DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 4-12 and 20 are examined herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/04/2020 has been entered.
 
Claim Interpretation
Claim 1. A coating composition, comprising:
20-30 wt% flour; 
5-20 wt% dextrin; 
c) 2-10 wt% unmodified starch; 
d) 0.01-2 wt% carbonate; and
e) 30-60 wt% modified starch, comprising:
an amount of high-amylose starch, comprising: an amylose content of at least about 60%, and
wherein 10-25 wt% of the modified starch comprises some amount of acetylated starch;
wherein the intended use of the coating composition is for a low-calorie potato product for finish-frying, such that after finish-frying French fries with a cut size of 10 x 10 mm or larger as potato products have a dry substance content in the range of 38-43% and a crispness in the range of 1.5 - 2.5 Newton.

Claim 8. A potato product for finish-frying comprising: 
a potato cut; and 
a coating composition thereon, comprising: 
20-30 wt% flour; 
5-20 wt% dextrin; 
c) 2-10 wt% unmodified starch; 
d) 0.01-2 wt% carbonate; and
e) 30-60 wt% modified starch, comprising:
an amount of high-amylose starch, comprising: an amylose content of at least about 60%, and
wherein 10-25 wt% of the modified starch comprises some amount of acetylated starch;
wherein after finish-frying, the potato cut comprises a dry substance content in the range of 38-43% and a crispness in the range of 1.5 - 2.5 Newton.

Claim Rejections - 35 USC § 112
Claims 1, 8 and all claims dependent on them, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 8 recite a modified starch having an amylose content of at least about 60%, however, do not provide a unit for the percentage, such as weight, mass, volume, wt/wt, wt/vol, or some other, therefore such a claim is unclear.

Claim 8 recites the potato cut has a dry substance content in the range of 38-43%, however, does not provide a unit for the percentage,  such as weight, mass, volume, wt/wt, wt/vol, or some other, therefore such a claim is unclear.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Collinge in view of the combination of Van Beirendonck (2004/0028784), Hume  and Murray (27,531).
Collinge: WO/2000/028828; published: 5/25/2000.

Hume: US Provisional Application 61/845,164; filed July 11, 2013; cited in US 20160150810 A1.

Independent claims 1 and 8
Collinge teaches methods of making French fries by cutting strips (i.e. a potato cut) (2nd para. of Background,  and 1st para. of Detailed Description) that are coated, par-fried then frozen for finish frying (see the Summary).

Batter/coating 
Flour
Collinge teaches the batter/coating comprising, by weight of the batter, 15 to 25 percent rice flour (see the Summary), which encompasses the claim of 20 to 30 wt% flour.



Dextrin
Collinge teaches the batter/coating comprising, by weight of the batter, 4 to 12 % dextrin (see the Summary), which encompasses the claim of 5-20 wt% dextrin.

Unmodified starch 
Collinge teaches the batter/coating comprising, by weight of the batter, 20 to 40 % corn starch that is modified or unmodified (summary), wherein 5 to 15 % of the corn starch (1 to 6 wt% of the batter) is unmodified (1st para. of the DD), which encompasses the claim of 2-10 wt% unmodified starch.

Carbonate
Collinge does not discuss the use of a carbonate.
Van Beirendonck also teaches methods of making frozen French fries (0051, 0028) that have been coated, par-fried then frozen (0023+) with a batter comprising (by weight of the coating) starches/flour, and further provides 0.5 to 2 % bicarbonate (a carbonate) (0026), which encompasses the claimed 0.01-2% carbonate, which shows that it was known for such a thing to have been done.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making French fries that have been coated, par-fried then frozen, as the modified teaching above, to include that the coating ingredients include a carbonate, as claimed, because Van Beirendonck illustrates that the art finds encompassing amounts of carbonates to be suitable for similar intended uses, including methods of making French fries that have been coated, par-fried then frozen, which further shows that it was known for such a thing to have been done (see MPEP 2144.07).

Modified starch
Collinge teaches the batter/coating comprising, by weight of the batter, 20 to 40 % corn starch that is modified or unmodified, which encompasses the claim of 30-60 wt% modified starch.

Type of modified starch
Although Collinge teaches the use of corn starch, a modified starch, Collinge does not discuss it comprising high-amylose, acetylated starch, as claimed.
Hume also teaches methods of making coatings for French fries (ab.) with modified corn starch, and further provides the use of an acetylated, high amylose corn starch present in an amount of from about 20 to 30 wt % (0057), which encompasses:
an amount of high-amylose starch; and
wherein 10-25 wt% of the modified starch comprises some amount of acetylated starch.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making batters/coatings for French fries using corn starch, as the modified teaching above, to include the specifically claimed type, a modified high-amylose, acetylated, corn starch (i.e. modified), as claimed, because 

Type of high-amylose starch
The modified teaching provides the use of high amylose starch, as discussed above, however, does not discuss the modified starch having an amylose content of at least about 60%, as claimed.
Murray also teaches methods of making fried potatoes that are coated, wherein the coating comprises an amylose (i.e. modified, 2, 55+) starch (ti.), and further provides that said starch includes corn starches (2, 49+) that have an amylose content of at least 55 wt% (2, 55+), which encompasses the claim of modified starch having an amylose content of at least about 60%. 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making fried potatoes that are coated with amylose corn starches, as the modified teaching above, to include the specifically claimed amylose content of the starch, because Murray illustrates that the art finds anticipated and encompassing amounts of amylose content in the starches as being suitable for similar intended uses, including methods of making fried potatoes that are coated with amylose corn starches (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Intended Use/properties
Collinge provides that the potato product is/for finish frying, as discussed above.
As for claim 1, it would be reasonable for one of skill in the art to expect that a similar coating composition with similar ingredients would have similar intended uses/properties, including for a low-calorie potato product for finish-frying, with a cut size of 10 x 10 mm or larger as potato products, wherein the final product has a dry substance content in the range of 38-43% and the property of a crispness in the range of 1.5 - 2.5 Newton, as claimed.

As for claim 8, it would be reasonable for one of skill in the art to expect that a similar potato product, comprising a similar coating composition made with similar ingredients would have similar intended uses, including for finish-frying, wherein after finish-frying, the potato cut has a dry substance content in the range of 38-43% and a property of crispness in the range of 1.5 - 2.5 Newton, as claimed.  

Dependent claims
As for claim 2, Collinge teaches that the coating comprises: 20 to 40 % corn starch that is modified or unmodified, wherein 5 to 15 % of the corn starch is unmodified, as discussed above, which means that the modified starch is from 5 to 35 wt%, which encompasses the claim of 30-50 wt%.



As for claims 4-5, Collinge provides the use of 0.12 wt% of xanthan in the coating composition (see Table 1), which encompasses the claim of 0.01 to 1 wt% of xanthan, as in claims 4- 5.

As for claim 6, the modified teaching, in Van Beirendonck, provides 0.5 to 2 wt% bicarbonate (a carbonate) (0020), which encompasses the claimed range of 0.01 to 1% of a carbonate.

As for claim 9, Collinge teaches that percentage by weight of the coating composition relative to the end product is in the range of about 16 to 22 % (top of page 8), which encompasses the claim of 5-18 wt% of coating relative to the end product, from a coating process.

As for claim 10, Collinge teaches the making of French fries, as discussed above.








Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Collinge in view of the combination of Van Beirendonck, Hume and Murray, as applied to Claims 1-2, 4-6 and 8-10 above, further in view of Rosham (7,294,355).
As for claim 7, Collinge teaches the use of salt in in the coating (see table 1), however, does not discuss its use in an amount of 5 to 10 wt% mineral salts.
Rosham also teaches methods of making coatings for French fries (5, 32+, including 5, 60+ and 7, 65+), and further provides that said coatings include from 0.1 to 15 wt% salt, defined as NaCl, a mineral salt of halite, which encompasses the claimed amount of 5 to 10 wt% mineral salts, which further shows that it was known for such a thing to have been done.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making coatings for French fries, as the modified teaching above, to include that the coating has 5 to 10 wt% mineral salts, as claimed, because Rosham illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making coatings for French fries (see MPEP 2144.07).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Collinge in view of the combination of Van Beirendonck, Hume and Murray, as applied to Claims 1-2, 4-6 and 8-10 above, further in view of Bosch and Simmonds.
Bosch: EP 0935927 A2; published 8/18/1999.



Simmonds: Relations between specific gravity, dry matter content and starch content of potatoes; published: Potato Res. 20 (1977) 137-140


As for claim 11, the modified teaching does not discuss the underwater weight of the potato varieties used, including the use of those with an underwater weight equal to or lower than 300 g/5 kg.
Bosch also teaches methods of making fried potatoes, like French fries (0001), and further provides the use of a potato variety that has a starch content of 10 to 16 wt%, for the benefit of a better structure (0013, ref. clms. 1 & 16; and Ex. 3).
Simmonds shows that potatoes with a starch content (S) of 10 to 16 wt%, have an underwater weight value (U) of about 275 to 425 (27.5 to 42.5/5 kg-1) (see Fig. 1).  
Therefore, the potatoes used to make the French fries of Bosch have an encompassing range of U, as the claimed below 300 g/5kg.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making fried potatoes, as the modified teaching above, to include that the variety of potatoes used, including those with an underwater weight below 300 g/5kg, as claimed, because the combination of Bosch and Simmonds illustrates that the art finds encompassing ranges to be suitable for similar intended uses, including methods of making fried potatoes, which further shows that it was known for such a thing to have been done (see MPEP 2144.07); and also teaches benefits from such use, including improved texture (Bosch).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Collinge in view of the combination of Van Beirendonck, Hume, Murray, Bosch and Simmonds, as applied to claim 11 above, further in view of Good.
Good: How to Cook Raw Potatoes in Minutes to Make French Fries; published online at least by April 06, 2012 at evidenced by: https://web.archive.org/web/20120406100315/https://www.livestrong.com/article/467711-how-to-cook-raw-potatoes-in-minutes-to-make-french-fries/

As for claim 12, the modified teaching above does not discuss the use of the specifically claimed variety of potatoes.
Good also teaches methods of making French fries, and further provides that they can be made with any type of potato (see the 1st para.), which encompasses the use of Colomba, Carrera and Evora varieties of potatoes.
Further, the varieties of potatoes claimed, Colomba, Carrera and Evora types,  are shown to have the properties as taught in the discussion of claim 11, an underwater weight being below 300 g/5kg, therefore it would have been reasonable to expect that their use would be effective for making French fries because they have the claimed under water weight (i.e. starch content).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making French fries, as the modified teaching above, to include the use of Colomba, Carrera and Evora varieties of potatoes, as claimed, because one of skill in the art would be motivated to use any potato that is readily available because it would save time and resource; also Good teaches that French fries can be made with any type of potato; and the combination of Bosch and Simmonds, as discussed in claim 11 above, provides that potatoes with a starch content (S) of 10 to 16 wt%, have an underwater weight value (U) of about 275 to 425 (27.5 to 42.5/5 kg-1) .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Collinge in view of the combination of Van Beirendonck, Hume and Murray, as applied to Claims 1-2, 4-6, 8-10  above, further in view of Scavone (2001/0055637).
As for claim 20, Collinge provides the use of 0.12 wt% of xanthan in the coating composition (see Table 1), which encompasses the claim of 0.01 to 0.5 wt% of thickener.
Collinge further teaches that percentage by weight of the coating composition relative to the end product is in the range of about 16 to 22 % (top of page 8), which encompasses the claim wherein the percentage by weight of the coating composition relative to the end product is in the range of 11-15%, because about 16 wt% encompasses in the range of 11-15 wt%.
The modified teaching does not discuss wherein the percentage by weight of bicarbonate lies in the range of 0.01-0.1%.




Scavone also teaches methods of making coated pre-fried French fries (0070) for finish frying (ab.), and further provides that the coating comprises from 0 to 3 wt% leavening agents (0048), including sodium bicarbonate (0047), which encompasses a range of the range of 0.01-0.1%, as claimed, which shows that it was known for such a thing to have been done.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making coated pre-fried French fries, as the modified teaching above, to include that the coating includes the range of 0.01-0.1% of bicarbonate, as claimed, because Scavone illustrates that the art finds encompassing amounts as being suitable for similar intended uses, including methods of making coated pre-fried French fries (see MPEP 2144.07).


Response to Arguments
Please see the Office Interview Summary, of 11/06/2020, for response to arguments presented 10/13/2020.

It is asserted, that the cited combination of Collinge and Hume fails to disclose or suggest the claimed amylose content (at least about 60%) of the modified high amylose starch recited in amended claims 1 and 8. 
For at least this reason, claims 1 and 8 define over the cited art of record and withdrawal of the rejections is respectfully requested. 
In response, please see the new grounds of rejection above, necessitated by said amendments.

It is asserted, that Applicant respectfully notes that claims 1 and 8 recite a ratio of the amount of acetylated modified starch to total modified starch. The claims recite that of the modified starch present in the coating, 10-25% is acetylated. 
As noted previously, Applicant respectfully submits that neither Collinge nor Hume discloses or suggests such a ratio (Hume, cited by the Examiner, discloses only 35% or 100% of the modified starch being acetylated starch). For at least this additional reason, claims 1 and 8 define over the cited art, therefore withdrawal of the rejections is respectfully requested. 
In response, the claims present that 10 to 25 percent of the modified starch comprise acetylated starch, which means that some amount of the 10 to 25 percent of the modified starch consists is acetylated starch, and the claim does not limit the modified starch to comprise only a certain amount of acetylated starch, therefore this argument is not persuasive. Further, the claim is toward a composition, wherein patentability is based on the ingredients therein, in the composition as a whole at a single point in time, not the source of ingredients.

It is asserted, that Applicant respectfully submits that Hume does not disclose or suggest a coating or a method suitable for a potato (product) comprising an underwater weight of less than 300 g / 5 kg, and thus would not be consulted by one of skill in the art looking to provide a coating suitable for such potatoes. For at least this additional reason, claims 1 and 8 define over the cited art of record. Withdrawal of the rejections is respectfully requested. 
-1) (see Fig. 1).  Therefore, the potatoes used to make the French fries of Bosch have an encompassing range of U, as the claimed below 300 g/5kg.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793